CCA 20050514. On consideration of Appellant’s motion to reconsider the limitation placed on Defense Appellate Exhibits QQQ and RRR, which this Court construes as a petition for reconsideration of this Court’s order issued on February 8, 2014, it is ordered that said petition for reconsideration is hereby denied, that Appellee file a corrected brief deleting the improper references to Defense Appellate Exhibit QQQ on or before June 13, 2014, that Appellee’s motion to file a corrected copy of its response to Appellant’s motion to reconsider limitations placed on Defense Appellate Exhibits QQQ and RRR is denied as moot, and that Appellant may file a reply brief within 15 days after the filing of the Appellee’s corrected brief.